Citation Nr: 0423974	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  97-25 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk


INTRODUCTION

The veteran served on active duty from May 1962 to August 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, that denied the veteran's claim for entitlement 
to service connection for post-traumatic stress disorder 
(PTSD).  


FINDINGS OF FACT

1.	All available information and evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.  

2.	The veteran has failed to provide adequate verifying 
evidence for his claimed stressor.  


CONCLUSION OF LAW

The veteran is not shown to have PTSD due to disease or 
injury that was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107(a), 7104 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has recently been a significant change in the law with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 U.S.C. §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003).

In this regard, the appellant was notified of the VCAA and 
what evidence the VA would obtain in several letters, to 
include letters dated August 1996, May 1997, July 1997, May 
2003, and December 2003 and in the statement of the case 
dated July 1997 and the supplemental statements of the case 
dated July 1999, December 2001, October 2002, and July 2003.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran received two VA examinations during the course of 
this appeal; one in October 1998, with an addendum in June 
1999, and a second in October 1999.  The Board finds that all 
available records have been obtained and associated with the 
claims folder.  

The Board notes the veteran was provided notice of the 
division of responsibility in obtaining evidence pertinent to 
his case and ample opportunity to submit and/or identify such 
evidence.  All identified pertinent evidence has been 
obtained.  

Therefore, the Board finds that VA has satisfied its duties 
to notify and assist the veteran, and adjudication of this 
appeal at this time poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  


Factual Background

The veteran's service medical records reveal that he was seen 
in May 1966 with complaints of nervousness, inability to 
sleep, and constipation.  The impression of the examiner was 
that the veteran had an immature personality.  The veteran 
was again seen in July 1966 at which time the impression of 
the examiner was that the veteran had long standing traits of 
emotional immaturity and irritability.  The examiner opined 
that, were the veteran to remain on active duty for any 
prolonged period, he would recommend an administrative 
discharge.  The examiner did prescribe medication and 
encouraged transfer to RECSTA and/or discharge as soon as 
possible.  

The veteran had a VA psychiatric examination shortly after 
separation, in March 1967, in connection with a claim for a 
nervous condition.  The diagnosis given at this psychiatric 
examination was that the veteran had an emotionally unstable 
personality with neurotic reaction.  This claim for a nervous 
condition was denied service connection in a May 1967 RO 
decision.  

The veteran filed a claim for service connection for PTSD in 
July 1996.  The veteran submitted VA outpatient treatment 
records from July 1995 to August 1996.  These records include 
a diagnosis of PTSD as well as a mood disorder in June 1996.  
This diagnosis for PTSD, however, is not supported by a 
specific and credible in-service stressor, nor is there a 
discussion of the full diagnostic criteria for PTSD from DSM-
IV being met.   

The veteran submitted a letter from his VA medical center 
psychiatrist in March 1997 in which he urged the RO to 
service connect the veteran for PTSD, however, this letter 
offers no corroboration of in-service stressors as related by 
the veteran, or a discussion of diagnostic criteria for PTSD 
being met.  

Further VA outpatient treatment records, from August 1996 to 
June 1997 were submitted, which continue to indicate PTSD, 
but again fail to support such a diagnosis with a specific 
and credible in-service stressor, or offer a discussion of 
the full diagnostic criteria for PTSD from DSM-IV having been 
met.  

A letter from the veteran's private psychologist dated 
January 1998 offers a psychological assessment which states 
that the Zung Depression Scale yielded an index of severe 
depression with symptoms of sadness, insomnia, constipation, 
confusion, irritability, worthlessness, thoughts of death and 
indecision.  The Mississippi Scale yielded a score within the 
range of PTSD, with inability to get emotionally close to 
others, a tendency to become violent with slight provocation, 
lack of humor, dislike being near people, difficulty 
concentrating, and bad dreams.  On the DSM-IV diagnostic 
criteria, the Axis I diagnosis was post-traumatic stress 
disorder, chronic, dysthymia, and alcohol dependence, in 
remission.  The Axis II diagnosis was a personality disorder, 
not otherwise specified.  The Axis III diagnosis was a back 
injury, with chronic pain.  The Axis IV diagnosis was 
psychosocial stressors, moderate to severe.  The Axis V 
Global Assessment of Functioning Scale (GAF) score was 55.   

The veteran had a VA psychiatric examination in October 1998.  
The VA examiner reviewed the claims file prior to this 
examination.  The veteran stated that he works hard to 
suppress thoughts related to his military experience, 
revealing that these thoughts relate to politics about 
Vietnam and MIAs and are not specifically trauma-related 
thoughts.  The veteran also reported marked psychological 
responses to Southeast Asians, regarding "how they are 
politically favored and entitled to special benefits."  
These thoughts were also not related to specific trauma.  The 
veteran stated that he feels anxious all the time with the 
sense of being annoyed as well as experiencing muscle 
tension, shakiness, restlessness, a feeling of being 
smothered, and gastrointestinal complaints.  He also 
complained of difficulty with concentration and memory.  The 
veteran stated that he experienced daily depression with 
crying spells, helplessness, anhedonia, and a markedly 
decreased interest in normal daily activity.  The veteran 
stated he was last suicidal about 6 months before the 
examination and that he had attempted suicide by overdose.  
The veteran reported difficulty getting to sleep and staying 
asleep and that he dreamt of fist fighting on the U.S.S. 
Midway (the ship to which he was assigned).  The veteran 
stated that he gets angry on a daily basis and acts out on 
his anger.  He reported homicidal ideation, last occurring 
two weeks prior to the examination and stated that he had 
made plans, but had not acted on them.  In response to 
questions regarding psychotic symptomatology the veteran 
stated that he sees movement out of the corner of his eye.  

In regard to his past psychiatric history, the veteran 
reported that he had been psychiatrically hospitalized for 
his "nervous breakdown" but could not recall when.  He 
stated that he has been in treatment for a total of one year 
and was last in treatment 6 months prior to the VA 
examination.  The veteran also reported that he lives alone 
with his wife and does not have any outside activities or 
hobbies.  He admitted to a sense of estrangement from others 
and being arrested 6 times for fighting.  The veteran did not 
bring a list of his medications to the examination, but 
reported taking at least two.    

The assessment by the VA psychiatrist found that the veteran 
did not have post-traumatic stress disorder.  He stated that 
while the veteran vaguely described episodes of fire fighting 
and airplane crashes aboard his ship, he did not describe 
recollecting these incidents traumatically at all and did not 
describe avoidant behavior related to this trauma.  The VA 
psychiatrist found the symptoms described by the veteran to 
be more consistent with characterological issues, 
particularly with authority figures and the current treatment 
of Southeast Asians.  The VA psychiatrist strongly 
recommended that the veteran return to psychological 
treatment.  

Assessment of the diagnostic criteria from DSM-IV revealed an 
Axis I diagnosis of major depression, single event, moderate 
intensity of a chronic type and insomnia.  The Axis II 
diagnosis was personality disorder not otherwise specified, 
mixed with histrionic traits predominating.  The Axis III 
diagnosis was vague complaints of back pain per the patient 
history.  The Axis IV diagnosis was psychological stressors 
created by the veteran's psychopathology.  The Axis V Global 
Assessment of Functioning Scale (GAF) score was 55.  

The veteran was afforded a hearing before a hearing officer 
at the RO in January 1999, in which his wife also appeared as 
a witness.  The veteran recalled seeing sailors killed and 
burying some at sea and having other dead bodies hanging in 
the vegetable lockers on the ship.  The veteran's DD-214 
reflects that he worked as a fire inspector helper and stated 
that his duties required pulling personnel out of planes that 
had crashed.  He stated that he knew one of the flight 
personnel who lost his leg in an elevator crush, but could 
not recall his name.  The veteran's representative reported 
that the veteran had been treated in April 1978 through the 
Ohio Department of Mental Health, but the records from this 
treatment were unable to be obtained because they had been 
destroyed.  The veteran, however, reported that this was a 
court-ordered internment following an arrest for fighting 
with police officers.  

The veteran further related an incident in which the ship 
lost its number two elevator when it was hit by a wave.  The 
veteran stated that he and a shipmate walked out on deck and 
witnessed this happening.  The veteran continued his 
testimony to report various periods of psychiatric treatment 
since service.  The hearing officer reported that he would 
have clerks request the records identified from the various 
facilities.  

Following this hearing, a report of the veteran's court-
advised psychiatric treatment in April 1978 was submitted to 
the RO.  This treatment report indicated that, during his 
time in the Psychiatric Institute, the veteran often appeared 
depressed, had crying spells, and expressed hostility towards 
doctors.  After learning how to control some of his angry 
impulses, it was concluded that the veteran would no longer 
need to be an inpatient and could benefit from outpatient 
therapy.  The provisional diagnosis was depressive neurosis.  
There is no indication of PTSD or any traumatic events in-
service affecting the veteran's mental health in this report.  

A VA outpatient treatment report from October 1981 was 
submitted, which addressed the veteran's mental health.  The 
veteran's present condition was described as anxiety, 
agitation, and depression.  The physician noted that the 
veteran had a long history of continuous emotional problems 
with emotional upsets ever since adolescence.  The treatment 
record states that the veteran was frightened while in the 
brig in the Navy for fighting, and has been laxative 
dependent for bowel movements ever since that time.  There is 
no indication of a diagnosis of PTSD and no indication that 
witnessing of traumatic events in-service caused the 
veteran's current mental condition.  

The RO also had the opportunity to review the psychiatric 
evaluation of the veteran conducted in June 1982 in 
conjunction with his claim for Social Security benefits.  The 
veteran reported a "nervous breakdown" in approximately 
1975 at which time his drinking and drug abuse became a 
serious problem.  It was at this time that the veteran 
reported he was arrested for accosting and attacking three 
policemen and was subsequently sent to the state psychiatric 
hospital in Ohio because of an arson attempt in prison.  The 
veteran reported that he had not had ongoing psychiatric care 
or been hospitalized for psychiatric reasons since that time.  

The opinion of the psychiatric examiner was that the veteran 
suffered serious situational depression.  Again, there was no 
discussion of PTSD or traumatic in-service events affecting 
the veteran's mental health at this evaluation.  

In June 1999 an addendum was added to the veteran's October 
1998 VA examination based on the examiner reviewing 
additional documentation which had been received in the case, 
including the reports discussed above and VA outpatient 
treatment records from June 1997 to March 1999.  The VA 
examiner stated that review of these documents did not change 
her opinion.  She reiterated that the veteran's character 
pathology accounts for a predominance of his psychopathology.  
She indicated that there is not a presence of PTSD because 
key components of that diagnosis are explicitly denied by the 
veteran.  In regard to the etiology of the veteran's 
psychopathology, the examiner continued that he did not 
believe it was caused by military service.  This opinion was 
made based on the veteran's statement that he started getting 
into fights on board ship frequently in 1964.  The examiner 
viewed this not as the onset of the psychopathology, but 
merely the veteran stepping into an opportunity in which to 
exhibit it.  The examiner opined that the very same 
difficulty would have occurred had the veteran been residing 
in a college dormitory with similar close living quarters.  

A second VA psychiatric examination, conducted by a different 
psychiatrist, occurred in October 1999.  The examiner at this 
time reviewed the claims folder and the previous VA 
examination, with addendum.  The veteran reported that he was 
assigned to the U.S.S. Midway, which was sent to Vietnam in 
1965, three years after the veteran had been assigned to it.  
The examiner stressed the fact that the veteran had been on 
the vessel three years before it went to Vietnam, as it 
demonstrated that the veteran would have gotten to know his 
shipmates.  

The veteran stated that planes were launched off the ship by 
being catapulted, and that sometimes the planes would drop 
right into the ocean and the U.S.S. Midway would run over the 
pilots.  The veteran also recalled an event in which the 
pilot of a catapulted plane had his body smashed into a metal 
ladder and his head severed.  The examiner noted that 
description of these events caused the veteran significant 
distress.  

The examiner stated that, since his discharge, the veteran 
has experienced problems with anxiety and mood, as well as 
intrusive thoughts regarding experiences while on the Midway.  
The examiner stated that this led the veteran to his 
hospitalization in 1978, after he became explosive and 
volatile.  The veteran described being bothered by the 
presence of Vietnamese individuals, and even admitted 
shooting toward a Vietnamese person.  The veteran related the 
death of a friend with whom he enlisted.  The friend 
committed suicide after finding military service stressful.  
The veteran became very tearful while discussing this and his 
wife, who was also present at the examination, stated that he 
typically loses his emotional composure and cries for no 
reason.  The veteran reported taking five medications in 
relation to his mental condition.  

After a mental status and competency examination, the VA 
psychiatric examiner gave his diagnosis based on the DSM-IV 
Diagnostic Criteria.  The Axis I diagnosis was post-traumatic 
stress disorder, combat related, chronic, severe, and 
enduring, with a history of alcohol abuse in full remission, 
and a pain disorder associated with a general medical 
condition.  The Axis II diagnosis was deferred.  The Axis III 
diagnosis stated that major medical problems included status 
post back injury resulting in five back surgeries, bladder 
problems, and low testosterone.  The Axis IV diagnosis stated 
that psychosocial stressors that might affect the diagnosis, 
treatment, and prognosis of mental disorders include exposure 
to reminders about the war, as well as economic problems, 
unemployability, and problems related to the social 
environment in terms of adjusting to the influx of Southeast 
Asians into the Central Valley area.  The Axis V Global 
Assessment of Functioning Scale (GAF) score was 40.  

The RO continued to deny the veteran's claim for service 
connection based on the lack of evidence of a verifiable 
stressor.  The veteran continued to disagree and had a 
hearing before a member of the Board of Veterans' Appeals at 
the Regional Office (Travel Board hearing) in February 2004.  
The veteran's representative discussed at this time a letter 
dated January 2004 from a veteran who had served aboard the 
U.S.S. Midway from 1961 to 1965.  The veteran had waived RO 
consideration of this letter in February of 2004.  The letter 
stated that this shipmate of the veteran recalled an incident 
on a cruise in late 1963-1964 in which he and the veteran in 
this case walked out onto the elevator which was hanging out 
over the water as the ship was being refueled.  He recalls 
that the weather was very bad and the two of them got off the 
elevator before they were washed into the water.  He states 
that as soon as they stepped off the elevator platform a 
large wave took it off the ship.  He stated that he believed 
there were some men on it at the time who had to be rescued, 
and that they missed going into the water themselves by 2 or 
3 seconds.  

The veteran and his representative argued that this letter is 
evidence of a verified stressor.  The veteran indicated that 
this incident is only one of the traumatic events which he 
experienced, but that it was the one that he could verify via 
this letter.  He further stated that, in his position in 
damage control, he was required to be on the scene of 
accidents, fires, etc.  The veteran's representative stated 
that while the veteran's name may not have been associated 
with any of these incidents in the log, based on his title, 
the Board should presume that the scope of his job required 
him to respond to any accident and so he would have been 
exposed to many traumatic events.  


Law

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service. 38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  
In addition, service connection for PTSD is subject to 
additional requirements.

38 C.F.R. § 3.304(f) states that service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.

The PTSD diagnosis assumes that the veteran participated in 
combat and experienced specific combat-related stressors.  
This means that, medical experts have considered the combat-
related stressors alleged by the veteran, and have diagnosed 
PTSD based on those stressors. 38 C.F.R. §§ 3.304(f), 4.125; 
West (Carlton) v. Brown, 7 Vet. App. 70, 79 (1994).

The issue to be resolved is whether there is credible 
supporting evidence of the combat-related stressors alleged 
by the veteran or whether the evidence demonstrates that he 
participated in combat, in which case credible supporting 
evidence is unnecessary. 38 C.F.R. § 3.304(f).  The question 
of whether an alleged stressor is supported by credible 
evidence is one of fact to be resolved by VA adjudicators 
alone.  Wilson v. Derwinski, 2 Vet. App. 614 (1992); Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

VA's guidance on what constitutes combat for purposes of 
establishing a diagnosis of PTSD is found in VAOPGCPREC 12- 
99.  The Board points out that 38 U.S.C.A. § 7104(a), (c) 
states "The Board shall be bound in its decisions by the 
regulations of the Department, instructions of the Secretary, 
and the precedent opinions of the chief legal officer of the 
Department."

According to VAOPGCPREC 12-99, the ordinary meaning of the 
phrase "engaged in combat with the enemy," as used in 38 
U.S.C.A. § 1154(b) requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  Nothing in 
the language or history of that statute or any VA regulation 
suggests a more specific definition.  The determination as to 
what evidence may be satisfactory proof that a veteran 
"engaged in combat with the enemy" necessarily depends on the 
facts of each case.  Determining whether evidence establishes 
that a veteran engaged in combat requires an evaluation of 
all pertinent evidence and an assessment of the credibility, 
probative value, and relative weight of the evidence.

VAOPGCPREC 12-99 indicates that there is no statutory or 
regulatory limitation on the types of evidence that may be 
used in any case to support a finding that a veteran engaged 
in combat with the enemy.  Hence, the Board must consider all 
submissions such as the "Combat Certificate".  The GC opinion 
concludes that any evidence which is probative of that fact 
may be used by a veteran to support an assertion of combat 
with the enemy, and VA must consider any such evidence in 
connection with all other pertinent evidence of record.  The 
opinion notes that whether a particular statement in service 
department records indicating that the veteran participated 
in a particular "'operation" or "campaign" is sufficient to 
establish that the veteran engaged in combat with the enemy 
depends upon the language and context of the records in each 
case.  As a general matter, evidence of participation in an 
"operation" or ""campaign" often would not, in itself, 
establish that a veteran engaged in combat, because those 
terms ordinarily may encompass both combat and non-combat 
activities.  However, there may be circumstances in which the 
context of a particular service-department record indicates 
that reference to a particular operation or campaign reflects 
engagement in combat.  Further, evidence of participation in 
a particular "operation" or "'campaign" must be considered by 
VA in relation to other evidence of record, even if it does 
not, in itself, conclusively establish engagement in combat 
with the enemy.

VAOPGCPREC 12-99 also states that the benefit-of-the-doubt 
rule in 38 U.S.C.A. § 5107(b) applies to determinations of 
whether a veteran engaged in combat with the enemy for 
purposes of 38 U.S.C. § 1154(b) in the same manner as it 
applies to any other determination material to resolution of 
a claim for VA benefits.  VA must evaluate the credibility 
and probative value of all pertinent evidence of record and 
determine whether there is an approximate balance of positive 
and negative evidence or whether the evidence preponderates 
either for or against a finding that the veteran engaged in 
combat.  If there is an approximate balance of positive and 
negative evidence, the issue must be resolved in the 
veteran's favor.  See 38 C.F.R. § 3.102 (2003).

If a claimant did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  Furthermore, service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283, 289 (1994).

Under the Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. (1994), of the American Psychiatric 
Association (DSM-IV), in order for a stressor to sufficiently 
support a diagnosis of PTSD, a person must have been exposed 
to a traumatic event in which the person experienced, 
witnessed, or was confronted with an event that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others, and the person's 
response involved intense fear, helplessness, or horror.

A significant change from DSM-III to DSM-IV is that the 
diagnostic criteria for a PTSD stressor (that is, the 
requirements for determining the sufficiency of a claimed 
stressor) are no longer based solely on usual experience and 
response but are individualized, i.e., geared to the specific 
individual's actual experience and response.

This is analogous to the well-established principle of tort 
law that when a defendant's wrongful act causes injury, he is 
fully liable for the resulting damage even though the injured 
plaintiff had a preexisting condition that made the 
consequences of the wrongful act more severe than they would 
have been for a normal victim (i.e., "eggshell skull" 
rule).


Analysis

As discussed above, service connection for PTSD requires (1) 
a current diagnosis of PTSD; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f) (2003).  

In this case, conflicting diagnoses have been made regarding 
whether or not the veteran suffers from PTSD.  Three 
diagnoses of record evaluate this issue using the DSM-IV 
diagnostic criteria.  In a January 1998 letter from the 
veteran's private psychologist, he stated that the veteran's 
Axis I diagnosis was post-traumatic stress disorder, chronic, 
dysthymia, and alcohol dependence, in remission.  He also 
gave the veteran a GAF score of 55.  

Later that year, however, in an October 1998 VA psychiatric 
examination, the VA examiner found the veteran did not have 
PTSD and instead gave an Axis I diagnosis of major 
depression, single event, moderate intensity of a chronic 
type and insomnia.  The VA examiner at this time also gave 
the veteran a GAF score of 55.  

An addendum was added to this October 1998 VA psychiatric 
examination in June of 1999, based on review of additional 
documents which had been submitted since that time, and the 
hearing transcript from an RO hearing.  This addendum 
confirmed the earlier diagnosis and did not find that the 
veteran suffers from PTSD.  

At a second VA psychiatric examination, in October 1999 found 
that the veteran did suffer from PTSD and gave an Axis I 
diagnosis of post-traumatic stress disorder, combat related, 
chronic, severe, and enduring, with a history of alcohol 
abuse in full remission, and a pain disorder associated with 
a general medical condition.  This VA examiner gave the 
veteran a GAF score of 40.  

While there have been these conflicts in diagnoses, the Board 
recognizes that the most current VA psychiatric examination 
does give the veteran a current diagnosis of PTSD and so the 
first requirement for service connection under 38 C.F.R. § 
3.304(f) is fulfilled.  

In regard to the second requirement, credible evidence that 
the claimed in-service stressor occurred, the Board finds 
that the veteran has not submitted sufficient evidence.  The 
veteran does not assert that he was involved in combat, and 
so there is no presumption of credibility of the in-service 
stressor, and such a stressor must be verified by credible 
evidence.  The veteran has stated that he witnessed many 
pilots and others injured and killed during his time on the 
ship.  The VA psychiatric examiner who conducted the October 
1999 examination emphasized that this would have been 
particularly troubling for the veteran because he had been on 
the ship with these men for three years before going to 
Vietnam, and there was a sense of camaraderie, making the 
loss of any individual hard.  

A review of the U.S.S. Midway's command history, however, 
does not verify any of the particular accidents in which the 
veteran claims to have witnessed the loss of life.  In 
addition, a letter from the U.S. Armed Services Center for 
Research of Unit Records dated in June 1999 stated that 
archivists at the National Archives and Records 
Administration and the Naval Historical Center were unable to 
locate the 1965 deck logs of the U.S.S. Midway as requested.  
The only piece of corroborating evidence of record, then, is 
a letter dated in June 2004 from a shipmate of the veteran's.  
This letter states that the writer and the veteran were on 
the ship in late 1963-1964.  He states that they were out on 
the elevator which was hanging out over the water to watch 
the ship be refueled.  He recalled that the weather was quite 
rough and the waves started to come up over the elevator, so 
he and the veteran decided to get off the elevator and 
stepped into the hangar.  He stated that moments after this 
happened, a wave took the elevator off the ship and it went 
into the water.  He stated that some of the men on the 
elevator had to be rescued and that he and the veteran were 
scared because they only missed going into the water 
themselves by about 2 or 3 seconds.  

The Board finds this letter insufficient to corroborate the 
elevator incident as an in-service stressor.  The writer of 
the letter states that the event happened in 1963-1964, but 
the October 1999 VA examination has stressed that the 
witnessing of loss of life would be so traumatic to the 
veteran in this case because he would have known his 
shipmates for three years before they went over to Vietnam in 
1965.  Additionally, the letter submitted regarding the 
elevator incident describes no loss of life, merely states 
that some of the men on the elevator had to be rescued.  

More importantly, the submission of the letter from the 
veteran's shipmate fails to meet the third requirement for 
service connection for PTSD under 38 C.F.R. § 3.304(f) 
because no medical evidence shows a nexus between the 
veteran's diagnosis of PTSD and this in-service stressor.  In 
his October 1998 VA psychiatric examination, the veteran 
claimed intrusive thoughts regarding MIAs and Southeast 
Asians, but these were of a political nature, and had nothing 
to do with witnessing traumatic events to his shipmates while 
in service.  The veteran also recalled dreaming of fist 
fighting on the ship, but, again, there was no indication of 
dreaming about the loss of life of his shipmates or, more 
specifically, this elevator incident.  

Additionally, in his October 1999 VA psychiatric examination, 
the veteran again makes no mention of this elevator incident 
as being traumatic.  He recalls death and injuries of 
catapulted pilots, but nothing regarding this incident.  

Based on the evidence of record, then, the Board finds that 
the veteran has not submitted sufficient evidence to verify 
an in-service stressor which, by medical evidence, is shown 
to have a nexus with his diagnosis of PTSD.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990). 


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.  



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



